NOTE: This disposition is nonprecedential.

 United States Court of Appeals for the Federal Circuit
                                       2009-1226

                          PROCTER & GAMBLE COMPANY,

                                                      Plaintiff-Appellant,

                                           v.

                                 RNA CORPORATION,

                                                      Defendant.


        Peter M. Lancaster, Dorsey & Whitney LLP, of Minneapolis, Minnesota, for
plaintiff-appellant. With him on the brief was Heather D. Redmond.


Appealed from: United States District Court for the Southern District of Ohio

Judge Thomas M. Rose
                     NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit

                                     2009-1226

                        PROCTER & GAMBLE COMPANY,

                                                             Plaintiff-Appellant,

                                         v.

                              RNA CORPORATION,

                                                         Defendant.




                                  Judgment

ON APPEAL from the       United States District Court
                         for the Southern District of Ohio

in CASE NO(S).           1:08-CV-565.

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (MAYER, PROST, and MOORE, Circuit Judges )

                         AFFIRMED. See Fed. Cir. R. 36.


                                         ENTERED BY ORDER OF THE COURT


DATED July 8, 2009                        /s/ Jan Horbaly
                                         Jan Horbaly, Clerk